Citation Nr: 0724929	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  03-08 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1968, a period of which was served in the United 
States Army Reserves.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 Memorandum Decision of the U.S. 
Court of Appeals for Veterans Claims (Court).  

In a November 2004 decision, the Board denied entitlement to 
an increased disability rating for bilateral pes planus and a 
TDIU.  The veteran appealed the Board's decision to the 
Court.  In January 2007, the Court issued a Memorandum 
Decision, which vacated the November 2004 Board decision and 
remanded the claims to the Board for readjudication 
consistent with the opinion.  

The Board notes that the veteran filed a claim for 
entitlement to service connection for choroidoretinopathy of 
his right eye due to in-service CS exposure.  See April 2007 
letter from Disabled American Veterans (DAV).  As the record 
does not reflect that the RO has addressed this issue, it is 
REFERRED for appropriate action.  

The Board also notes that the record now before the Board 
contains documents submitted by the Disabled American 
Veterans in May 2007 concerning the claim for service 
connection for choroidoretinopathy, but the record does not 
contain a current VA Form 21-22 appointing that veterans' 
service organization to represent the veteran before VA.  
Although the veteran appointed DAV as his representative in 
February 1970, see VA Form 23-22, he thereafter appointed a 
private attorney to represent him in April 2001, see VA Form 
22a.  The private attorney continued his representation of 
the veteran through his appeal filed with the Court, but is 
no longer authorized to represent VA claimants.  The veteran 
was given notice of this fact and advised of his options with 
respect to representation.  See January 2004 Board remand; 
June 2004 RO letter.  The record now before the Board does 
not show that the veteran has reinstated DAV as his 
representative, despite the fact that DAV submitted the April 
2007 claim for service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Based on the Court's Memorandum Decision, the Board finds 
that further development is needed before a decision can be 
issued on the merits of the veteran's claims for increased 
rating and a TDIU.  Such development would ensure that the 
veteran's due process rights, including those associated with 
the duties to notify and assist, are met.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  

VA's duty to assist includes making reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency, to include records from current or 
former employers.  38 C.F.R. § 3.159(c)(1) (2006).  VA's duty 
to notify includes informing the claimant of its inability to 
obtain records.  38 C.F.R. § 3.159(e) (2006).  More 
specifically, if VA is unable to obtain relevant non-Federal 
records after reasonable efforts, the claimant must be 
provided specific notice that contains the following 
information: (i) the identity of the records VA was unable to 
obtain; (ii) an explanation of the efforts VA made to obtain 
the records; (iii) a description of any further action VA 
will take regarding the claim, including, but not limited to, 
notice that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was unable 
to obtain; and (iv) notice that the claimant is ultimately 
responsible for providing the evidence.  38 C.F.R. § 
3.159(e)(1) (2006).

The Court found that VA had failed to provide the notice 
required under 38 C.F.R. § 3.159(e), as the veteran had not 
been adequately informed of VA's inability to obtain records 
from his former employer, the Daimler-Chrysler Corporation.  
A review of the veteran's claims folder reveals that this 
failure has not been remedied.  As such, the veteran's claims 
must be remanded in order to ensure compliance with the 
above-cited regulation.  See Stegall v. West, 11 Vet. App. 
268 (1998) (a remand by the Court confers on the claimant the 
right to compliance with the remand orders as a matter of 
law).  

In addition, the veteran should also be given the notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with the notice 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Provide the veteran with the notice 
required by 38 C.F.R. § 3.159(e) (2006) 
regarding VA's inability to obtain 
records from the Daimler-Chrysler 
Corporation.

3.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


